Title: From Thomas Jefferson to Caleb Lownes, 9 September 1795
From: Jefferson, Thomas
To: Lownes, Caleb



Dear Sir
Monticello Sep. 9. 1795

I am to acknolege the receipt of your favor of Aug. 5. I have not yet heard from Mr. Swan of the arrival of the three ton of rods, but being very nearly out of rods, I have sent off a waggon for a load in confidence of the arrival. As three ton but barely suffice for a quarter, and it is necessary I should have some stock on hand to guard me against accidents of delay, I must pray you to send me another ton immediately. I inclose you an order on Mr. Barnes for 470. Dollars to pay for the three ton before ordered, the ton now desired, and the stove expected. I shall hope to have your opinion on the kitchen stove before you send it. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

